Title: From Thomas Jefferson to George Clinton, 17 February 1793
From: Jefferson, Thomas
To: Clinton, George



Sir
Philadelphia Feb. 17. 1793

As it is possible and perhaps probable that at the ensuing conferences on Lake Erie with the Northern and Western Indians they may be disposed to look back to antient treaties, it becomes necessary that we should collect them, in order to be in a state of preparation. This can only be done with the aid of the several state-offices where these treaties have been deposited, which, in New York I am told, was in the office of the Secretary for Indian affairs under the old government. Will you permit me, Sir, to hope for your aid so far as to receive through you the several treaties between the six nations and the Governors of New York from the year 1683, and especially those with Colo. Dongan, authenticated under seal in the most formal manner. The necessity of compleating all the arrangements on this subject before the close of Congress, which will be probably on Saturday sennight, obliges me to ask for these papers under the shortest delay possible. On sending me a note of the expences of the copies they shall be immediately remitted. I confide in the candor and zeal for the public service which I am sure you feel, in asking your interposition in this business, and have the  honor to be with sentiments of the most perfect esteem & respect Your Excellency’s most obedt & most humble servt

Th: Jefferson

